EXHIBIT 99.3 Crystallex International Corporation Consolidated Financial Statements September 30, 2007 (Unaudited) (Expressed in United States Dollars) Crystallex International Corporation Consolidated Balance Sheets (Unaudited) (Expressed in United States dollars) September 30 2007 December 31 2006 ASSETS CURRENT Cash and cash equivalents $ 25,134,316 $ 28,573,142 Accounts receivable 545,330 490,090 Inventories (Note 4) 2,679,720 4,867,577 Prepaid expenses and other 2,964,962 4,250,970 31,324,328 38,181,779 PROPERTY, PLANT AND EQUIPMENT (Note 5) 279,153,836 256,455,027 DEFERRED FINANCING FEES (Note 6) - 2,595,627 OTHER 648,561 510,029 TOTAL ASSETS $ 311,126,725 $ 297,742,462 LIABILITIES CURRENT Accounts payable and accrued liabilities $ 7,978,443 $ 12,791,456 Current portion of debt (Note 6) - 3,172,559 Current portion of asset retirement obligations (Note 7) 333,805 239,408 8,312,248 16,203,423 DEBT (Note 6) 82,500,736 84,524,929 ASSET RETIREMENT OBLIGATIONS (Note 7) 1,028,957 971,167 91,841,941 101,699,519 SHAREHOLDERS’ EQUITY SHARE CAPITAL (Note 8) 503,476,717 448,100,697 CONTRIBUTED SURPLUS 26,031,781 23,135,187 ACCUMULATED OTHER COMPREHENSIVE INCOME 11,958,981 11,958,981 DEFICIT (322,182,695 ) (287,151,922 ) 219,284,784 196,042,943 $ 311,126,725 $ 297,742,462 NATURE OF OPERATIONS AND CONTINUATION OF BUSINESS (Note 1) COMMITMENTS AND CONTINGENCIES (Note 11) The accompanying notes are an integral part of the consolidated financial statements. Page 1 of 24 Crystallex International Corporation Consolidated Statements of Operations and Comprehensive Operations (Unaudited) (Expressed in United States dollars) Three Months EndedSeptember 30 Nine Months Ended September 30 2007 2006 2007 2006 MINING REVENUE $ 2,187,810 $ 9,768,886 $ 8,756,371 $ 22,367,494 OPERATING EXPENSES Operations 3,640,290 8,593,365 13,616,405 19,292,048 Amortization - 131,336 -657,535 Accretion of asset retirement obligations 50,729 72,095 152,187 216,283 Depletion - 272,266 - 833,427 3,691,019 9,069,062 13,768,592 20,999,293 OPERATING(LOSS) INCOME (1,503,209 ) 699,824 (5,012,221 ) 1,368,201 OTHER EXPENSES General and administrative 3,387,094 6,221,348 14,089,292 14,129,232 Interest on debt 3,014,573 3,215,922 9,423,951 9,927,494 Stock-based compensation 395,549 23,343 2,119,759 1,598,868 Amortization of property, plant and equipment 21,119 27,587 63,354 37,922 Amortization of deferred financing fees 126,240 142,001 457,519 499,635 6,944,575 9,630,201 26,153,875 26,193,151 LOSS BEFORE OTHER ITEMS (8,447,784 ) (8,930,377 ) (31,166,096 ) (24,824,950 ) OTHER ITEMS Interest and other income 309,851 369,403 933,456 1,031,881 Foreign exchange loss (1,118,205 ) (253,906 ) (4,798,133 ) (273,790 ) (808,354 ) 115,497 (3,864,677 ) 758,091 NET LOSS AND COMPREHENSIVELOSS FOR THE PERIOD (9,256,138 ) (8,814,880 ) (35,030,773 ) (24,066,859 ) DEFICIT, BEGINNING OF PERIOD (312,926,557 ) (266,719,672 ) (287,151,922 ) (251,467,693 ) DEFICIT, END OF PERIOD $ (322,182,695 ) $ (275,534,552 ) $ (322,182,695 ) $ (275,534,552 ) BASIC AND DILUTED NETLOSS PER SHARE $ (0.04 ) $ (0.04 ) $ (0.14 ) $ (0.11 ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – Basic and diluted 261,572,007 234,597,429 254,986,901 225,256,720 The accompanying notes are an integral part of the consolidated financial statements. Page 2 of 24 Crystallex International Corporation Consolidated Statements of Cash Flows (Unaudited) (Expressed in United States dollars) Three Months EndedSeptember 30 Nine Months Ended September 30 2007 2006 2007 2006 CASH FLOWS FROM (USED) IN OPERATING ACTIVITIES Net loss for the period $ (9,256,138 ) $ (8,814,880 ) $ (35,030,773 ) $ (24,066,859 ) Adjustments to reconcile loss to net cash used in operating activities: Stock-based compensation 395,549 23,343 2,119,759 1,598,868 Interest accretion on debt 664,400 688,170 2,319,012 2,339,970 Amortization and depletion 147,359 573,190 520,873 2,028,519 Accretion of retirementobligations 50,729 72,095 152,187 216,283 Directors’ fees paid in shares 16,000 - 148,000 60,000 Unrealized foreign exchange loss 1,282,576 - 3,883,770 - Warrants issued for professional fees - 1,365,839 - 1,365,839 Changes in other operating assets and liabilities: Decrease (increase)in accounts receivable 1,487,415 (318,723 ) (596,145 ) (2,181,614 ) Decrease (increase) in inventories (412,400 ) 2,208,105 619,004 (1,609,883 ) Decrease (increase)in prepaid expenses and other 462,301 (3,350,893 ) (2,480,837 ) (3,240,246 ) Decrease in accounts payable and accrued liabilities (3,035,754 ) (1,072,547 ) (2,854,264 ) (5,117,920 ) (8,197,963 ) (8,626,301 ) (31,199,414 ) (28,607,043 ) CASH FLOWS FROM (USED) IN INVESTING ACTIVITIES Investment in property, plant and equipment (5,613,459 ) (8,441,958 ) (21,448,527 ) (36,068,494 ) Decrease in restricted cash and cash equivalents - 4,687,500 - 21,323,163 (5,613,459 ) (3,754,458 ) (21,448,527 ) (14,745,331 ) CASH FLOWS FROM (USED) IN FINANCING ACTIVITIES Issuance of common shares 297,851 44,241,155 52,786,770 81,595,625 Issuance of warrants - 3,880,680 - 5,972,069 Debt repayments - (2,241,717 ) (3,577,655 ) (4,826,115 ) Deferred financing fees - - (77,478 ) 297,851 45,880,118 49,209,115 82,664,101 INCREASE (DECREASE) IN CASHAND CASH EQUIVALENTS (13,513,571 ) 33,499,359 (3,438,826 ) 39,311,727 CASH AND CASH EQUIVALENTS,BEGINNING OF PERIOD 38,647,887 9,882,387 28,573,142 4,070,019 CASH AND CASH EQUIVALENTS,END OF PERIOD $ 25,134,316 $ 43,381,746 $ 25,134,316 $ 43,381,746 The accompanying notes are an integral part of the consolidated financial statements. Page 3 of 24 Crystallex International Corporation Consolidated Statements of Shareholders’ Equity (Unaudited) (Expressed in United States dollars) Number of Common Shares Amount Number of Warrants Contributed Surplus Equity Component of Exchangeable Bank Loan Cumulative Translation Adjustment Accumulated Other Comprehensive Income Deficit Total Balance at December 31, 2005 208,036,316 $ 336,491,624 8,997,727 $ 32,489,216 $ 2,564,366 $ 11,958,981 $ - $ (251,467,693 ) $ 132,036,494 Transition adjustment (Note 3) - (11,958,981 ) 11,958,981 - - Shares issued: Unit offerings 20,924,000 51,208,985 17,312,500 5,972,069 - $ 57,181,054 Exercise of options 1,641,800 5,490,735 - (1,838,981 ) - $ 3,651,754 Issuance of shares under equity draw down facility 1,661,130 4,317,661 - $ 4,317,661 Settlement of promissory note 611,300 1,800,000 - $ 1,800,000 Settlement of bank loan 3,765,841 7,641,266 - - (2,564,366 ) - - - $ 5,076,900 Exercise of warrants 8,764,682 41,089,701 (8,764,682 ) (17,316,647 ) - $ 23,773,054 Directors’ fees 19,170 60,000 - $ 60,000 Share exchange – El Callao 255 725 - $ 725 Stock-basedcompensation - - - 2,463,691 - $ 2,463,691 Warrants issued for professional fees - - 500,000 1,365,839 - $ 1,365,839 Warrants issued in exchange for early exercise of warrants - - 875,000 - Warrants expired during the year - - (233,045 ) - Loss for the year - (35,684,229 ) $ (35,684,229 ) Balance at December 31, 2006 245,424,494 $ 448,100,697 18,687,500 $ 23,135,187 - - $ 11,958,981 $ (287,151,922 ) $ 196,042,943 Shares issued: Public offering 14,375,000 50,701,111 - $ 50,701,111 Exercise of options 856,091 1,609,419 - (404,940 ) - $ 1,204,479 Settlement of promissory note 460,900 1,800,000 - $ 1,800,000 Exercise of warrants 501,500 1,117,190 (501,500 ) (236,310 ) - $ 880,880 Directors’ fees 38,508 148,000 - $ 148,000 Share exchange – El Callao 79 300 - $ 300 Stock-based compensation - - - 3,537,844 - $ 3,537,844 Loss for the period - (35,030,773 ) (35,030,773 ) Balance at September 30, 2007 261,656,572 $ 503,476,717 18,186,000 $ 26,031,781 $ - $ - $ 11,958,981 $ (322,182,695 ) (1) $ 219,284,784 (1) Includes total comprehensive deficit for the nine months ended September 30, 2007 of $310,223,714 (2006 - $263,575,571). The accompanying notes are an integral part of the consolidated financial statements. Page 4 of 24 Crystallex International Corporation Notes to the Consolidated Financial Statements September 30, 2007 (Unaudited) (Expressed in United States dollars) 1. NATURE OF OPERATIONS AND CONTINUATION OF BUSINESS Crystallex International Corporation (“Crystallex” or the “Company”) is engaged in the production of gold and related activities including exploration, development, mining and processing in Venezuela.As reflected in these financial statements, the Company has not generated sustainable operating capital from its business activities and has relied on debt, equity and other forms of financing to meet its obligations.Management is of the opinion that additional financing is available to continue its planned activities in the normal course upon completion of the permitting process (refer below); however, while the Company has been successful in the past, there can be no assurance it will be able to raise sufficient funds in the future. The Company’s principal asset is the Las Cristinas project, currently under development in Venezuela.Continued development and the ultimate commencement of commercial production ar dependent upon receipt of the Permit to Impact Natural Resources (“the Permit”) which will allow management to proceed to put in place financing to fund construction.These financial statements have been prepared on a going concern basis which assumes that the Company will be successful in obtaining the Permit and will be able to obtain the necessary financing to complete the Las Cristinas project through project debt, other forms of public market debt, or equity financing; thereby fulfilling its commitment under its Mine Operating Agreement.The Company continues to believe that it will be successful in obtaining the Permit and any other government approvals that are necessary to complete the mine development and commence commercial production, since it received official notice in March 2006 from the Venezuelan Ministry of Basic Industries and Mining (“MIBAM”) advising that MIBAM has formally approved the technical, economic and financial Feasibility Study for the Las Cristinas project, and since it has received notice in June 2007 from the Corporacion Venezolana de Guayana (“CVG”), that the requirements of the Ministry of the Environment and Natural Resources of Venezuela (“MinAmb” formerly referred to as “MARN”) for the issuance of the Environmental permit to commence construction of the Las Cristinas Project have been fulfilled. The carrying value of the Las Cristinas assets could be subject to material write-down in the event that the Permit or any other permits are not received or that financing efforts are not successful, and, in addition, other adjustments to amounts and classification of assets and liabilities may be necessary to these consolidated financial statements should such circumstances impair the Company’s ability, in future, to continue as a going concern as contemplated under accounting principles generally accepted in Canada. 2. SIGNIFICANT ACCOUNTING POLICIES – BASIS OF PRESENTATION The unaudited interim period consolidated financial statements of the Company have been prepared in accordance with Canadian generally accepted accounting principles.These unaudited interim consolidated financial statements do not contain all of the disclosures required by Canadian generally accepted accounting principles and therefore should be read together with the most recent audited annual consolidated financial statements and the accompanying notes thereto. Page 5 of 24 Crystallex International Corporation Notes to the Consolidated Financial Statements September 30, 2007 (Unaudited) (Expressed in United States dollars) 2. SIGNIFICANT ACCOUNTING POLICIES – BASIS OF PRESENTATION (continued) The preparation of these consolidated financial statements is based on the accounting policies and practices consistent with those used in the preparation of the Company’s annual consolidated financial statements as at December 31, 2006 and for the year then ended except for certain new accounting pronouncements which have been adopted effective January 1, 2007 as described in Note 3.Certain comparative amounts have been reclassified to conform to the current period’s presentation. 3. CHANGES IN ACCOUNTING POLICIES On January 1, 2007 the Company adopted three new accounting standards that were issued by the Canadian Institute of Chartered Accountants (“CICA”): (i) Handbook Section 1530 Comprehensive Income, (ii) Section 3855, Financial Instruments
